Exhibit 10.1
PEA AMENDING AGREEMENT
 
 
This Amending Agreement is made as of the 28th day of August, 2012.
 
BETWEEN:
 
NOVA GAS TRANSMISSION LTD. a corporation having an office in
 
Calgary, Alberta
(hereinafter referred to as “Company”)
 
- and -
 
QUICKSILVER RESOURCES CANADA INC. a corporation having
 
an office in Calgary, Alberta
(hereinafter referred to as “Customer”)
 
WHEREAS Company and Customer are parties to a Project Expenditure Authorization
Agreement dated April 6th, 2011 (the “PEA”);
 
AND WHEREAS Customer has requested that Company delay the targeted in-service
date of the Facilities from May 1, 2014 to August 1, 2015 and that the spend
profile set out in the PEA and the Service Agreements attached to the PEA be
revised accordingly; and
 
AND WHEREAS Company has agreed to delay the targeted in-service date of the
Facilities, certain terms and conditions set out below.
 
NOW THEREFORE Company and Customer agree as follows:
 
ARTICLE 1
 
INCORPORATION, DEFINITIONS AND EFFECTIVE DATE
 
1.1  
This PEA Amending Agreement and Schedule B-1 are supplemental to the PEA, and
are to form part of and have the same effect as though incorporated in the PEA.

 
 


 
 
1.2  
Unless otherwise defined in this PEA Amending Agreement, all capitalized terms
contained in this PEA Amending Agreement which are defined in the PEA shall for
all purposes hereof have the meaning given to them in the PEA unless the context
otherwise specifies or requires.



 
1.3  
This PEA Amending Agreement shall be effective as of the date first written
above.



ARTICLE 2
AMENDMENTS TO THE PEA


2.1
The PEA is amended as follows:



 
 
 

--------------------------------------------------------------------------------

-2-
(a)  
To reflect the Company’s revised forecasted spend profile, the table in
Paragraph 9 setting out the percent of Customer Authorized Amount for financial
assurances to be provided by Customer to Company is deleted and replaced with
the following:



Date
Percent of the Customer Authorized Amount
April 6th, 2011
5%
June 1, 2011
11%
July 1, 2012
23%
September 1, 2012
10%
April 1, 2014
20%
July 1, 2014
50%
September 1, 2014
100%



(b)  
Company’s estimated completion for the Work as set out in Paragraph 13 is
extended to August 1, 2015;



(c)  
by deleting the summary of the attached service documents set out in Schedule
“B” and replacing it with the revised summary of the attached Service Documents
set out in Schedule “B-1”, as attached hereto.

 
2.2
The Service Documents are hereby deemed to be amended to reflect the revised
summary set out in Schedule “B-1”.

 
2.3
Customer acknowledges that Company will incur additional costs related to the
Facilities as a result of the delay of the in-service date.  Customer shall pay
to Company a fixed amount, estimated one million two hundred thousand dollars
($1,200,000.00) plus applicable taxes, representing AFUDC for the period of the
delay.  Company shall provide Customer with an invoice on or before September
30th, 2012, which invoiced amount shall not be subject to adjustment.  Such
amount shall be payable by Customer to Company within thirty (30) days of
Customer’s receipt of the invoice.

 
ARTICLE 3
 
MISCELLANEOUS
 
3.1
This PEA Amending Agreement supersedes all negotiations, discussions and
undertakings between the parties in relation to the subject matter hereof.

 
3.2
The PEA shall remain in full force and effect as amended by this PEA Amending
Agreement and is hereby ratified and confirmed as amended.

 
3.3
This PEA Amending Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same
instrument.  A facsimile or other electronic copy of this PEA Amending Agreement
containing the signature of a party will be deemed to be an originally signed
document.



 
 
 

--------------------------------------------------------------------------------

-3-
IN WITNESS WHEREOF the parties to this PEA Amending Agreement have caused it to
be executed by their duly authorized officers as of the day and year first
written above.




QUICKSILVER RESOURCES
CANADA INC.
 
By:  /s/Thomas F. Darden                         
Name:  Thomas F. Darden
Title:  President and CEO
NOVA GAS TRANSMISSION LTD.
 
 
By:   /s/ Stephen M. V.
Clark                                                       
Name:  Stephen M. V. Clark
Title:    Vice President, Commercial - West
      Canadian and Eastern U.S. Pipelines 
 
By:                                                                
Name:
Title:
 
By:   /s/ Karl
Johannson                                                              
Name:  Karl Johannson
Title:    President
      NOVA Gas Transmission Ltd.



 
 

--------------------------------------------------------------------------------

-4-
 
SCHEDULE “B-1”
 
Attached to and forming part of a PEA Amending Agreement dated as of August 28,
2012
between Company and Customer
 
_______________________________________________________________________________
 
          Revised Summary of Service Documents:
 
Contract Number
Contract Volume
Contract Term
Estimated Start Date
2011469022
2,832.8 E3M3/d
10 years Primary Term + 0 years Secondary Term
August 1, 2015
2011469023
2,832.8 E3M3/d
7 years Primary Term + 0 years Secondary Term
August 1, 2018
2011469024
2,832.8 E3M3/d
5 years Primary Term + 0 years Secondary Term
August 1, 2020



 


 


 
[Remainder of page intentionally left blank]